DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to “Claims filed on 12/18/2020”.  Applicant’s amendments of claims 8, 9, 18 and 19 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-20 are pending wherein claims 1 and 20 are independent.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2019, 4/11/2019, 5/17/2019, 1/8/2020, 1/21/2020, 3/10/2020, 5/6/2020, 6/16/2020, 9/18/2020, 12/22/2020, 3/11/2021 and 7/7/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" ‘adjacent” “on” “area” “sequentially” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “near by” “function word indicating close proximity” “a part of the surface of something” “in a way that follows a particular order (by Cambridge dictionary)” respectively. Further note the limitation “contact/connected” is being interpreted to include "direct contact/connected" (no intermediate materials, elements or space disposed there between) and "indirect contact/connected" (intermediate materials, elements or space disposed there between).

Claims 1-4, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (US 9,337,400 B2 hereinafter Hashimoto).
Regarding Claim 1, Hashimoto discloses in Fig 5 and 6:  A light emitting diode pixel for a display, comprising: a first LED sub-unit (20);
a second LED sub-unit (30) disposed on a portion of the first LED sub-unit;
a third LED sub-unit (10) disposed on a portion of the second LED sub-unit; and
a reflective electrode (41) disposed adjacent to the first LED sub-unit; wherein;
each of the first to third LED sub-units comprises an n-type semiconductor layer and a p-type semiconductor layer (Col 4 lines ;
each of the n-type semiconductor layers of the first, second, and third LED stacks is electrically connected to the reflective electrode (reflective electrode 40 is electrically connected to the n-type conductive layer 22; note that Hashimoto discloses that first conductivity layer 22 can be either a n-type or a p-type conductive layer); and
the first LED sub-unit, the second LED sub-unit and the third LED sub-unit are configured to be independently driven (by driving circuits 46a, 46b and 46c; See Fig 5) (Col 12 lines 60-67) (40: Examiner clarifies that in Col 15 lines 1-15, Hashimoto discloses that the wires connecting the LED to the driving circuits can be interconnected. Hence, the LEDs are electrically connected to one another and thus each of the n-type semiconductor layers of the first, second, and third LED stacks is 

Regarding Claim 2, Hashimoto discloses in Fig 5 and 6:  The light emitting diode pixel for a display of claim 1, wherein
the first, second, and third LED sub-units (20,30,10) comprise a first LED stack (21/23/22), a second LED stack (31/33/32), and a third LED stack (11/13/12), respectively: and
the first LED stack, the second LED stacks. and the third LED stack are configured to emit light having different wavelengths from each other (Col 15 lines 50-55, 62-65; Col 16 lines 7-8).

Regarding Claim 3, Hashimoto discloses in Fig 5 and 6:  The light emitting diode pixel of claim 2, wherein the first LED stack, the second LED stacks, and the third LED stack are configured to emit red light, green light, and blue light, respectively (Col 15 lines 50-55, 62-65; Col 16 lines 7-8).

Regarding Claim 4, Hashimoto discloses in Fig 5 and 6:  The light emitting diode pixel of claim 1, wherein: the first, second, and third LED sub-units (20,30,10) comprise a first LED stack (21/23/22), a second LED stack (31/33/32), and a third LED stack (11/13/12), respectively:

the reflective electrode (40) forms ohmic contact with the n-type semiconductor layer (22) of the first LED stack.

Regarding Claim 8, Hashimoto discloses in Fig 5 and 6:  The light emitting diode pixel for a display of claim 4, further comprising:
a first ohmic electrode (27) contacting the p-type semiconductor layer (21) of the first LED stack;
a lower second ohmic electrode (38) contacting the n-type semiconductor layer (32) of the second LED stack;
an upper second ohmic electrode (37) contacting the p-type semiconductor layer (31) of the second LED stack;
a lower third ohmic electrode (18) contacting the n-type semiconductor layer (12) of the third LED stack; and
an upper third ohmic electrode (17) contacting the p-type semiconductor layer (11) of the third LED stack,
wherein:
the first LED stack, the second LED stack and the third LED stack are sequentially disposed along a first direction (See Fig 5 and mark-up for claim 19); and
 the first ohmic electrode contacts the p-type -semiconductor layer of the first LED stack in a portion of the first LED stack not overlapping the second and third LED stacks, and the lower second ohmic electrode and the upper second ohmic electrode 

Regarding Claim 9, Hashimoto discloses in Fig 5 and 6:  The light emitting diode pixel of claim 8, Hashimoto further discloses: wherein the lower third ohmic electrode (18) contacts on the n-type semiconductor layer (12) of the third LED stack, and the upper third ohmic electrode (17) contacts the p-type semiconductor layer (11) of the third LED stack in a portion of the third LED stack not overlapping the p-type semiconductor layer of the third LED stack (See Fig 5: note that the claim does not specify which is the first direction of the various layers in the LED stack and thus one of ordinary skill in the art would find it obvious to arbitrarily choose the first direction so as to read on the claimed limitation). This claim is being examined as best understood to mean that the third upper ohmic electrode does not overlap the n-type semiconductor layer of the third LED. Also, see rejection for claim 19.

Regarding Claim 10, Hashimoto discloses in Fig 5 and 6:  The light emitting diode pixel of claim 9, further comprising connecting portions (col 4 lines 45-67) electrically connecting the lower second ohmic electrode and the lower third ohmic electrode to the reflective electrode, respectively. Examiner notes that in Col 15 lines 1-15, Hashimoto discloses that the wires connecting the LED to the driving circuits can be 
Furthermore, note that is it is the Office’s position that the limitation of " electrically connecting the lower second ohmic electrode” is directed to a method of using the device and that because the device of Hashimoto has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (Col 15 lines 1-15).

Regarding Claim 11, Hashimoto discloses in Fig 5 and 6:  The light emitting diode pixel of claim 1, Hashimoto further discloses: wherein an area of the first LED sub-unit region not overlapping the second LED subunit along the first direction, an area of the second LED sub-unit not overlapping the third LED sub-unit along the first direction and an area of the third LED sub-unit stack region are different from one another (See Fig 5 note that the claim does not specify which is the first direction or the side that the area is being measured and thus one of ordinary skill in the art would find it obvious to arbitrarily choose the areas of the not overlapping portions so as to read on .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (US 9,337,400 B2 hereinafter Hashimoto) in view of Cha et al (US 2017/0288093 A1 hereinafter Cha).
Regarding Claim 5, Hashimoto discloses in Fig 5 and 6: The light emitting diode pixel of claim 4.
Hashimoto does not disclose: further comprising: a first color filter interposed between the first LED stack and the second LED stack; and a second color filter interposed between the second LED stack and the third LED stack, wherein: the first color filter is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and
the second color filter is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack.
However, Cha in a similar LED device discloses in Fig 38: further comprising: a first color filter (19b) interposed between the first LED stack (10) and the second LED stack (20); and a second color filter (29b) interposed between the second LED stack  and the third LED stack, wherein:
the first color filter is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and
the second color filter is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack [0143]. Examiner notes 
Additionally, It is the Examiner’s position that the limitation of a " is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and ….is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack” is a functional limitation of the apparatus claimed and has therefore not been given patentable weight. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Furthermore, note that is it is the Office’s position that the limitation of " is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and ….is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack” is directed to a method of using the device and that because the device of Cha has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus 
References Hashimoto and Cha are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hashimoto with the specified features of Cha because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Cha so that further comprising: a first color filter interposed between the first LED stack and the second LED stack; and a second color filter interposed between the second LED stack and the third LED stack, wherein: the first color filter is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and the second color filter is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack.as taught by Cha in Hashimoto’s device since, this provides for desirable light output by blocking/filtering reflected light among the stacked LED structure [0143 Cha].

Regarding Claim 6, Hashimoto and Cha disclose: The light emitting diode pixel of claim 5.
Hashimoto does not disclose:  wherein the first color filter is adjacent to the n-type semiconductor layer of the second LED stack, and the second color filter is adjacent to the n-type semiconductor layer of the third LED stack.

References Hashimoto and Cha are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hashimoto with the specified features of Cha because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Cha so that the first color filter is adjacent to the n-type semiconductor layer of the second LED stack, and the second color filter is adjacent to the n-type semiconductor layer of the third LED stack as taught by Cha in Hashimoto’s device since, this provides for desirable light output by blocking/filtering reflected light among the stacked LED structure [0143 Cha].

Regarding Claim 7, Hashimoto and Cha disclose: The light emitting diode pixel of claim 5, Hashimoto further discloses in Fig 5 further comprising:
a first bonding layer  (44b) interposed between the first LED stack (20) and the second LED stack (30); and
a second bondinq layer interposed between the second LED stack and the third LED stack (10),

Hashimoto does not disclose: further comprising: a first color filter interposed between a first LED stack and the a first color filter and a second color filter interposed between the second LED stack and the second color filter [0143].
However, Cha in a similar LED device discloses in Fig 38: further comprising: a first bonding layer (19a) interposed between the first LED stack (10) and the first color filter (19b); and a second bonding layer (29a) interposed between the second LED stack  and the second color filter (29b).
References Hashimoto and Cha are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hashimoto with the specified features of Cha because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Cha so that a first color filter interposed between a first LED stack and the a first color filter and a second color filter interposed between the second LED stack and the second color filter as taught by Cha in Hashimoto’s device since, this provides for desirable light output by blocking/filtering reflected light among the stacked LED structure [0143 Cha].

Claims 12- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (US 9,337,400 B2 hereinafter Hashimoto) in view of Cha et al (US 2017/0288093 A1 hereinafter Cha).
Regarding Claim 12, Hashimoto discloses in Fig 5 and 6:  A display apparatus comprising a plurality of LED units
arranged on a support substrate (45), each of the LED units comprising:
a first LED sub-unit (20);
a second LED sub-unit (30) disposed on a portion of in some region on the first LED sub-unit;
a third LED sub-unit (30) disposed on a portion of in some region on the second LED sub-unit: and
a reflective electrode (41) disposed adjacent to at a lower side of the first LED sub-unit wherein, each of the first to third LED sub-units stacks comprises an n-type semiconductor layer and a p-type semiconductor layer (Col 12 lines 60-67);
each of the n-type semiconductor layers of the first, second, and third LED stacks is electrically connected to the reflective electrode (40: Examiner clarifies that in Col 15 lines 1-15, Hashimoto discloses that the wires connecting the LED to the driving circuits can be interconnected. Hence, the LEDs are electrically connected to one another and thus each of the n-type semiconductor layers of the first, second, and third LED stacks is electrically connected to the reflective electrode. Further note that electrically connected is being interpreted broadly to mean that there can be other circuit elements intervening between the two elements that are claimed to be electrically connected) (See Fig 5 – by 46a/46b/46c) (Col 13 lines 15-65, col 4 lines 33-60).

However, Cha in a similar LED device discloses in Fig 1 and 2: wherein the display apparatus comprises pixels (PA/PB) formed on a substrate (60); each of the pixels comprise stacked LED units [0029-0030].
References Hashimoto and Cha are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hashimoto with the specified features of Cha because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Cha so that the display apparatus comprising pixels formed on a substrate and each of the pixels comprising the stacked LED structure as taught by Cha in Hashimoto’s device since, it is well known in the art that display devices comprises pixels which in turn include sub-pixels emitting various colors of light as required by the display application.

Regarding Claim 13, Hashimoto and Cha disclose:  The display apparatus of claim 12, wherein: Hashimoto discloses in Fig 5 and 6: the first, second, and third LED sub-units  (20/30/10) comprise a first LED stack (21/23/22), a second LED stack (31/33/32), and a third LED stack (11/13/12), respectively; and
the first LED stack, the second LED stacks. and the third LED stack are configured to emit light having different wavelengths from each other.

Regarding Claim 14, Hashimoto and Cha disclose:  The display apparatus of claim 12, wherein: Hashimoto discloses in Fig 5 and 6: the n-type semiconductor layers of the first, second, and third LED sub-units (22,32,12) are electrically connected to a common line; and
the p-type semiconductor layers of the first, second, and third LED sub-units (21,31,11) are electrically connected to different lines (Col 15 lines 1-15). Examiner notes that Hashimoto discloses that the conductors that connect to the electrodes can be shared and thus one of ordinary skilled in the art would find it obvious to connect as per the requirements of the Application on hand. 
Furthermore, note that is it is the Office’s position that the limitation of " are electrically connected to a common line….are electrically connected to different lines” are directed to a method of using the device and that because the device of Hashimoto has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding Claim 15, Hashimoto and Cha disclose:  The display apparatus of claim 13, wherein: Hashimoto discloses in Fig 5 and 6:  the p-type semiconductor layers (21/31/11) of the first, second, and third LED stacks are disposed on the n-type 

Regarding Claim 16, Hashimoto and Cha disclose:  The display apparatus of claim 15, 
Hashimoto does not disclose: further comprising: a first color filter interposed between the first LED stack and the second LED stack; and a second color filter interposed between the second LED stack and the third LED stack, wherein: the first color filter is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and
the second color filter is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack.
However, Cha in a similar LED device discloses in Fig 38: further comprising: a first color filter (19b) interposed between the first LED stack (10) and the second LED stack (20); and a second color filter (29b) interposed between the second LED stack  and the third LED stack, wherein:
the first color filter is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and
the second color filter is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack [0143]. Examiner notes that the optical filters 19b and 29b as disclosed by Cha function to block undesired light wavelengths from passing [0143]. 

Furthermore, note that is it is the Office’s position that the limitation of " is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and ….is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack” is directed to a method of using the device and that because the device of Cha has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Cha so that further comprising: a first color filter interposed between the first LED stack and the second LED stack; and a second color filter interposed between the second LED stack and the third LED stack, wherein: the first color filter is configured to transmit light generated from the first LED stack and reflect light generated from the second LED stack; and the second color filter is configured to transmit light generated from the second LED stack and reflect light generated from the third LED stack.as taught by Cha in Hashimoto’s device since, this provides for desirable light output by blocking/filtering reflected light among the stacked LED structure [0143 Cha].

Regarding Claim 17, Hashimoto and Cha disclose:  The display apparatus of claim 16, wherein: Hashimoto discloses in Fig 5 and 6: wherein each of the pixels further comprises:
a first bonding layer (43) interposed between the support substrate (45) and the reflective electrode (40);
a second bonding layer (44b) interposed between the first LED stack (20) and the second LED stack (30); and

Hashimoto does not disclose: further comprising: a first color filter interposed between a first LED stack and the and a second color filter interposed between the second LED stack and the second color filter.
However, Cha in a similar LED device discloses in Fig 38: further comprising: a first bonding layer (19a) interposed between the first LED stack (10) and the first color filter (19b); and a second bonding layer (29a) interposed between the second LED stack  and the second color filter (29b).
References Hashimoto and Cha are analogous art because they both are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hashimoto with the specified features of Cha because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hashimoto and Cha so that a first color filter interposed between a first LED stack and the a first color filter and a second color filter interposed between the second LED stack and the second color filter as taught by Cha in Hashimoto’s device since, this provides for desirable light output by blocking/filtering reflected light among the stacked LED structure [0143 Cha].

Regarding Claim 18, Hashimoto and Cha disclose:  The display apparatus of claim 15, wherein: Hashimoto discloses in Fig 5 and 6: wherein each of the pixels further comprises:

a lower second ohmic electrode(38) contacting the n-type semiconductor layer (32) of the second LED stack;
an upper second ohmic electrode (37) contacting the p-type semiconductor layer (31) of the second LED stack;
a lower third ohmic electrode (18) contacting the n-type semiconductor layer (12) of the third LED stack; and
an upper third ohmic electrode (17) contacting the p-type semiconductor layer (11) of the third LED stack,
where in the first LED stack, the second LED stack and the third LED stack are sequentially disposed along a first direction (see mark-up for claim 19 below),
wherein the first ohmic electrode (27) contacts the p-type semiconductor layer outside of the first LED stack in a portion of the first LED stack not overlapping the second LED stack (See Fig 5) along the first direction, and
wherein the lower second and the upper second ohmic electrodes (38 and 37) contact the n-type and p-type semiconductor layers  (32 and 31) of the second LED stack in a portion of the second LED stack not overlapping the third LED stack along the first direction (See Fig 5; note that the claim does not specify which the first direction of stacking is and thus one of ordinary skill in the art would find it obvious to arbitrarily choose the first direction so as to read on the claimed limitation, also see the broadest reasonable interpretation of the limitation “portion”).

Regarding Claim 19, Hashimoto and Cha disclose: The display apparatus of claim 18, Hashimoto discloses in Fig 5 and 6: wherein: the lower third ohmic electrode (18) contacts the n-type semiconductor layer (12) on the n-type semiconductor layer of the third LED stacks, and
the upper third ohmic electrode (17) contacts the p-type semiconductor layer (11) of the third LED stack in a portion of the third LED stack not overlapping the n-type semiconductor layer of the third LED stack along the first direction; and (See Fig 5; note that the claim does not specify which is the first direction of stacking and thus one of ordinary skill in the art would find it obvious to arbitrarily choose a first direction so as to read on the claimed limitation).
each of the pixels further comprises connecting portions (wires connecting the electrodes to driving circuits 46a-c) electrically connecting the lower second ohmic electrode and the lower third ohmic electrode to the reflective electrode respectively. Hashimoto in Col 15 lines 1-15 discloses that the wiring from the LED to the driving circuits can be interconnected such as 46c-46a and 46c – 46b and thus the connecting portions electrically connect the lower second ohmic electrode and the lower third ohmic electrode.
Furthermore, note that is it is the Office’s position that the limitation of " electrically connecting the lower second ohmic electrode” is directed to a method of using the device and that because the device of Hashimoto has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate 


    PNG
    media_image1.png
    639
    1022
    media_image1.png
    Greyscale


Regarding Claim 20, Hashimoto and Cha disclose:  The display apparatus of claim 12. 
Hashimoto does not disclose: wherein at least one of the pixels comprises a micro LED having a surface area less than about 10,000 square urn.
However, the Applicant has not disclosed that having the surface area at a certain specific range, .i.e, the ratio, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, it would have been obvious to .

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. With regards to Claims 1 and 12, the Applicant argues in .page 11 para 002, page 12 para 002 (claim 1) and page 14 para 002 that “As such, Hashimoto fails to disclose or suggest that each of the alleged n-type semiconductor layers 12, 22, and 32 of the LED stacks is electrically connected to the alleged reflective electrode 40, at least because the alleged n-type semiconductor layers 12 and 32 are electrically connected 
In response, the Office respectfully disagrees and notes that in Col 15 lines 1-15, Hashimoto discloses that the wires connecting the LED to the driving circuits can be interconnected. For example, wires going to the drive circuit 46c can be shared with the drive circuits 46a and 46b and so these drive circuits are interconnected. Since the wires connect electrodes of each LED to the drive circuit, the electrodes (and thus the n-type semiconductor layers) are electrically connected via the wires and the drive circuit thus reading on the claimed limitation of the reflective electrode is electrically connected to the n-type semiconductor layers of the LEDs. Further note that the limitation “electrically connected” is being interpreted broadly to mean that there can be other intervening circuit elements between the n-type semiconductor layers and the reflective electrode that are claimed to be electrically connected. Examiner has clarified this position in the rejections for claims 1 and 12. The claims thus stand rejected in view of Hashimoto and Hashimoto in view of Cao respectively.
With regards to the dependent claims 8, 9, 11,18 and 19, the Applicant argues in page 17 second para that “Applicant respectfully submits that Hashimoto, or any other cited references, fails to disclose or suggest “the first ohmic electrode contacts the p-type semiconductor layer of the first LED stack in a portion of the first LED stack not overlapping the second and third LED stacks along the first direction, and the lower second ohmic electrode and the upper second ohmic electrode contact the n-type and p-type semiconductor layers of the second LED stack in a portion of the second LED 
In response, the Office respectfully disagrees and notes that as stated in the rejections above and the mark-up for claim 19, it is noted that the axis/direction of the first direction is not specifically claimed and hence one of ordinary skilled in the art could arbitrarily choose a direction so as to read on the claimed limitation. As shown in the mark-up above, the claimed amendments for claims 8, 9, 11, 18 and 19 are disclosed by Hashimoto. The limitation “portion” is being interpreted broadly and thus one of ordinary skilled in the art would choose a portion of the layers as claimed arbitrarily so as to read on the claimed limitations. Thus, Hashimoto discloses the limitation “the first ohmic electrode contacts the p-type semiconductor layer of the first LED stack in a portion of the first LED stack not overlapping the second and third LED stacks along the first direction, and the lower second ohmic electrode and the upper second ohmic electrode contact the n-type and p-type semiconductor layers of the second LED stack in a portion of the second LED stack not overlapping the third LED stack along the first direction” of claims 8 and 18. Additionally, the limitation “region” in claim 11 is being interpreted broadly per MPEP 2111 and 2111.01 so that one of ordinary skilled in the art would find it obvious to choose any region of the LED sub-units so as to read on the claimed limitations. See mark-up and Examiner’s illustration for claim 19.
Hashimoto discloses the currently amended claim 19 for reasons shown above in the rejection. In conclusion, Hashimoto discloses all limitations of currently amended claims 8, 9, 11, 18 and 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811